Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nora Stein on 06/17/2022.
The amended claims are listed below.
Claim 32: Change the recitation “comprising a compound or pharmaceutically acceptable salt according” (line 1 to 2) to “comprising 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof according”.
Claim 44: Change the recitation “comprising a compound” (line 1) to “comprising 
    PNG
    media_image2.png
    200
    384
    media_image2.png
    Greyscale
”; and insert the word “thereof” immediately after the recitation “acceptable salt” (line 2).
Claim 45: Change the recitation “thereof a compound” (line 2) to “thereof 
    PNG
    media_image2.png
    200
    384
    media_image2.png
    Greyscale
”; and insert the word “thereof” immediately after the recitation “acceptable salt” (line 2).
Claim 46: Change the recitation “thereof a compound” (line 2) to “thereof 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”; and insert the word “thereof” immediately after the recitation “acceptable salt” (line 2).
Claim 48: Change the recitation “Claim 34 wherein” (line 1) to “Claim 45 wherein”.
Claim 49: Change the recitation “Claim 34 wherein” (line 1) to “Claim 45 wherein”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 02/10/2022 has been entered. Claims 1-21, 23-31, and 39-41 are cancelled. Claims 47-50 are newly added. Claims 22, 32-38, and 42-50 are currently under examined and allowed in this Office Action.   

Priority
This application is a 371 of PCT/IB2019/059020 filed on 10/22/2019, which claims benefit of US Provisional Application No. 62/749,818 filed on 10/24/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/749,818, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 37, 42, 48, and 50 recite “injection intramuscularly” or “dolutegravir, lamivudine, fostemsavir, and cabotegravir”, which are not supported by the prior-filed Application No. 62/749,818. Thus, the priority date of claims 37, 42, 48, and 50 is 10/22/2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/27/2022 has been considered.

Allowable Subject Matter
The amended claims 22, 32, 34, and 43-46 are allowed. Claim 33, depending from claim 32; claims 35-38 and 42, depending from claim 34; claims 47-50, depending from claim 45, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 22 and 32, directed to A compound which is (or A pharmaceutical composition comprising): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, or a pharmaceutically acceptable salt thereof; claims 34 and 46, directed to A method of treating HIV infection comprising administering to a patient in need thereof a pharmaceutical composition according to Claim 32 (or a compound according to claim 22); claims 43 and 44, directed to A compound which is (or A pharmaceutical composition comprising): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and pharmaceutically acceptable salts thereof; claim 45, directed to A method of treating HIV infection comprising administering to a patient in need thereof a compound according to Claim 43, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 06/18/2021, in which Belema et al. (WO 2019/198024, published on October 17, 2019 and benefitted from US Provisional Application No. 62/655,881 filed on 04/11/2018, 62/689,995 filed on 06/26/2018, and 62/732,741 filed on 09/18/2018) disclosed a compound of Formula I: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or a pharmaceutically acceptable salt thereof; W is selected from
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 wherein R13 is methyl optionally substituted with 1 to 3 fluorines. The compound includes all stereoisomeric forms including enantiomers and diastereromers (including atropisomers). Example 18: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Example 84: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. Example 130: 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. Example 157: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.  Example 166: 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
. Example 174: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (page 3/313, lines 16-19; page 6/313, lines 1-3; page 13/313, lines 19-21; page 81/313, lines 1-5; page 132/313, lines 21-26; page 188/313, lines 1-5; page 219/313, lines 1-5; page 226/313, lines 1-5; page 232/313, lines 1-5). A composition comprises a compound of Formula I or a pharmaceutically acceptable salt thereof. A method of treating HIV infection comprising administering a composition comprising a compound of Formula I or a pharmaceutically acceptable salt thereof to a patient. In the method, preferred routes of administration are oral and by injection to deliver subcutaneously. Formulation of components alone or a coformulation as suspensions or other forms is used as long acting drugs for sc (subcutaneous) or IM (intramuscular) injection. The compounds may be used in combination with one or more additional agents useful in the prevention or treatment of HIV, including Nucleotide reverse transcriptase inhibitors such as didanosine, lamivudine; Entry, attachment and fusion inhibitors such as BMS-663068 (Fostemsavir); lntegrase inhibitors such as raltegravir, elvitegravir, (dolutegravir), (cabotegravir) (page 6/313, lines 3-7; page 14/313, lines 16 to 17; page 15/313, lines 3-20 and 34; page 16/313, lines 1 to 2). Belema ‘024 also disclosed G2 is 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
or
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
; G7a is hydrogen, methyl, or fluoro; G8a is hydrogen, methyl or OC1-C3alkyl. Example 117: 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
. Example 132: 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
. Example 158: 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
. Example 159: 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
. Example 161: 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. Example 162: 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
. Example 175: 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
(page 4/313, lines 1, 2, and 24-27; page 177/313, lines 1-5; page 190/313, lines 1-5; page 219/313, lines 16-20; page 220/313, lines 15-19; page 222/313, lines 1-5; page 223/313, lines 1-5;  page 232/313, lines 16-20). However, the reference did not teach or suggest the compound “
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
” or “
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
” (corresponding to Example 59, EC50nM: 0.12), which is required by claims 22, 32, 34, and 43-46, and is demonstrated to be at least 7 folds more potent than structurally similar Example 58: 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 (EC50nM: 0.95) in Biological Methods section of the specification, and thus the claimed compound, composition, or method constitutes unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22, 32-38, and 42-50 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623